Citation Nr: 1758490	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO. 14-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine prior to November 3, 2015, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to April 1983. The Board notes that in a November 1986 administrative decision, it was determined that the Veteran was not eligible for VA benefits for his other period of active duty from April 1983 to March 1986 due to receiving a dishonorable discharge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Board remanded the Veteran's issues for additional development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability did not have its onset in service, sensorineural hearing loss (SNHL) did not manifest to a compensable degree within one year following service discharge, and his hearing loss disability is not otherwise due to service.

2. Prior to November 3, 2015, the Veteran's DJD of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3. From November 3, 2015, the Veteran's DJD of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.



CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Prior to November 3, 2015, the criteria for a rating in excess of 20 percent for DJD of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243-5242 (2017).

3. As of November 3, 2015, the criteria for a rating in excess of 40 percent for DJD of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243-5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in September 2015, the Board remanded the hearing loss and lumbar spine disability issues to the AOJ for additional development. The Veteran received VA examinations. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In the Veteran's notice of disagreement (NOD) the Veteran contends that during this April 2013 VA examination, he complained of sciatica and radiculopathy on the left side, and his complaints were not addressed. The Board finds that the examination was adequate, as the examiner addressed radiculopathy, stating that the Veteran has no radiculopathy. Additionally, the Veteran's sensory examination was found to be normal, and the examiner discussed pain felt by the Veteran, thereby addressing the Veteran's contention of sciatica.

II. Service Connection for bilateral hearing loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

SNHL is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Additionally, as a chronic disease, SNHL will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. §§ 3.307(a)(3), 3.385.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for bilateral hearing loss on either a direct or presumptive basis. The reasons follow.

The Veteran has been diagnosed with a bilateral hearing loss disability. For example, for VA purposes an August 5, 2016 private medical record from the HG Hearing Group indicates a threshold shift sufficient to satisfy a diagnosis of hearing loss. 

Regardless, as to direct service connection, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The service treatment records show that the Veteran specifically denied a history of hearing loss in his February 6, 1986 separation examination. The Veteran's denial of a history hearing loss in service is evidence against a finding that he had hearing loss in service. Furthermore, the fact that the Veteran denied a history of hearing loss at his separation examination in 1986, from his second tour of duty, shows that the evidence is against hearing loss in the relevant service period during his first tour of duty, and for several years afterward. In a September 2015 VA examination for hearing loss, the examiner noted an in-service threshold shift in the Veteran's left ear between February 11, 1977 and March 28, 1980, however opined that the shift was transient as it resolved upon testing on April 23, 1981 and May 18, 1981. The Veteran has complained of acoustic trauma exposure, contending that he was exposed during service. However, the fact that the Veteran specifically denied hearing loss during his 1986 separation examination tends to weigh against a finding of hearing loss during service. 

As to a nexus to service, the Veteran contended that his hearing loss was due to in-service work as a helicopter mechanic, and in-service work related to flight line, fueling and refueling, and use of loud munitions. The Veteran stated at the September 2015 VA examination that the onset of his current hearing loss was over the past three or four years, which the examiner noted was several decades following release from active duty. The fact that the Veteran's symptoms did not appear until 28 years after the relevant service period tends to establish that hearing loss did not have its onset in service. The Veteran also reported that for 24 years following service, he had occupational noise exposure from his work with sheet metal, which tends to establish an intervening cause for bilateral hearing loss, and weighs against a nexus to service.

The Board accords high probative value to the in-service reports by the Veteran wherein he denied hearing loss, as he completed these forms contemporaneously with service. To the extent that the Veteran has implied that hearing loss is otherwise related to service, his allegation is outweighed by that of the September 2015 examiner, who provided the opinion that hearing loss was not related to in-service noise exposure.

Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current hearing loss in service and that his hearing loss disorder did not manifest during service or within one year of separation from service. The evidence does not support permanent hearing loss symptoms during service.

Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from the relevant period of service in April 1983. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. The preponderance of the evidence does not support complaints, diagnosis, or treatment for this disorder for several decades following service discharge. The Veteran stated during his September 2015 VA examination that his hearing loss began in 2011. The absence of post-service complaints, findings, diagnosis, or treatment for approximately 28 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for bilateral hearing loss. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II. Increased ratings for DJD of the lumbar spine

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2017).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's lumbar spine disability is rated under DC 5243-5242, for DJD of the lumbar spine.

38 C.F.R. § 4.71a, DC 5243 directs that Intervertebral Disc Syndrome (IVDS) be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.

In rating IVDS a rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months. Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.7a, DC 5243.

For ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243, Note (1). If service-connected IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 5243, Note (2).

When service-connected for orthopedic spinal disability and IVDS an appeal for an increased rating for the service-connected spinal disorder includes both its orthopedic and neurological manifestations. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (providing that "any associated objective neurologic abnormalities" should be evaluated "separately, under an appropriate" DC). Thus, having appealed the disability rating for the service-connected spinal condition, any separate neurological ratings are simply a vehicle to provide "the maximum benefit allowed by law and regulation." AB v. Brown, 6 Vet. App. 35, 38 (1993); 38 C.F.R. § 4.71a, Note (1) to DCs 5235 to 5242, and DC 5243.

Under DC 5242, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, DC 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

A. Prior to November 3, 2015

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an initial increased evaluation in excess of 20 percent for DJD of the lumbar spine prior to November 3, 2015. The reasons follow.

VA treatment records show complaints and treatment for low back pain.

In a VA examination, dated April 1, 2013, in connection with the Veteran's low back disability, he was diagnosed with DJD of the lumbar spine. The Veteran reported flare-ups impact the function of his back. Range of motion testing showed flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees. The examination showed functional limitations in the form of less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing. The Veteran described localized tenderness or pain to palpation of the lower spine. The Veteran was not found to have muscle atrophy and straight leg testing was negative for right and left lower extremities. The examiner reported that there was no evidence of radiculopathy and no evidence of IVDS. The Veteran's sensory examination was normal, and the examiner did not find ankylosis.

The evidence indicates that during the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, but did not result in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. At most, the Veteran's forward flexion was limited to 60 degrees, and no ankylosis of the spine was found. Furthermore, the evidence also indicates that the Veteran did not have IVDS, or related incapacitating episodes, and so a rating under DC 5243 is not for consideration for this time period.

After considering the effects of the Veteran's symptoms, including pain and functional loss, forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine were not shown. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

In sum, the evidence does not show that a disability rating in excess of 20 percent for DJD of the lumbar is warranted under DC 5242 or DC 5243. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

B. From November 3, 2015

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an initial increased evaluation in excess of 40 percent for DJD of the lumbar spine from November 3, 2015. The reasons follow.

On a VA examination from November 3, 2015 in connection with the Veteran's DJD of the lumbar spine, the Veteran reported flare-ups of the low back that occurred twice a month, that were moderate to severe in degree, resulting in the Veteran resting in his bed 3 to 4 days with the flare-ups. The Veteran noted a functional loss that prevented him from standing for very long, resulting in a reduced ability to perform daily activities at home. Forward flexion was shown to be to 35 degrees, extension to 20, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees. The abnormal range of motion contributed to a functional loss, which made it difficult for the Veteran to put on his pants and shoes. The examiner noted that there was no ankylosis of the spine. The examiner also noted that the Veteran had incapacitating episodes due to IVDS that required bed rest, with episodes having a total duration of at least one week, but less than two weeks during the past 12 months.

The evidence indicates that during the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, but did not result in unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. Furthermore, while the evidence indicates that the Veteran's lumbar spine disability was manifested by incapacitating episodes due to IVDS that required bed rest, with episodes of bed rest having a total duration of at least one week, but less than two weeks during the past 12 months, the Veteran's symptoms were not shown to include incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Although the Veteran reported more frequent bed rest, it was not prescribed by a physician, and does not provide a basis for the award of a 60 percent rating.

After considering the effects of the Veteran's flare-ups, pain, and functional loss, unfavorable ankylosis of the entire thoracolumbar spine was not shown. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

In sum, the evidence does not show that a disability rating in excess of 40 percent for DJD of the lumbar is warranted under DC 5242 or DC 5243. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 20 percent for DJD of the lumbar spine prior to November 3, 2015 and 40 percent thereafter is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


